Citation Nr: 1817173	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumtic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 28, 2011, and from October 1, 2012.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from September 2006 to February 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2015, the Board granted an initial 70 percent disability rating, but no higher, for the Veteran's PTSD.  He appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  In February 2016, the Court granted a Joint Motion for Remand (Joint Motion) that vacated that portion of the Board's June 2015 decision denying an initial rating in excess of 70 percent for PTSD, and remanded the case back to the Board for action consistent with the instructions provided in the Joint Motion.  

In May 2016, the Board found that the issue of TDIU was raised by the record and part of the claim for benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the issues of an increased initial rating for PTSD and TDIU for further development.  

Regarding the period of February 28, 2011, to October 1, 2012, for the Veteran's claim for TDIU, the record shows that during this time, the Veteran was in receipt of a temporary total (100 percent) rating (under 38 C.F.R. § 4.30) for his rupture of posterior cruciate ligament, and partial rupture lateral collateral ligament, patella femoral syndrome right knee, status post right knee internal derangement and instability, diagnostic arthroscopy as well as special monthly compensation (SMC) at the (s) rate; this award was based on his rupture of posterior cruciate ligament of his right knee as a single disability rated at 100 percent with additional service-connected disability of PTSD that was independently rated at 60 percent or more.  As the Veteran was in receipt of a 100 percent rating for his right knee, and was also in receipt of SMC, from February 28, 2011, to October 1, 2012, his claim for TDIU during this period of time is moot.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by symptoms no greater occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.  

2.  For the appeal period prior to February 28, 2011, and from October 1, 2012, the Veteran's service-connected disabilities have not prevented him from securing or following a substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2017).  

2.  For the appeal period prior to February 28, 2011, and from October 1, 2012, the criteria for the assignment of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available, and the Veteran has also been provided appropriate VA examinations.

Finally, neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.



A.  PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 .  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is rated 70 percent disabling from February 9, 2009, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.
A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21 (2017); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Global Assessment Functioning (GAF) scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  DSM-IV (1994).  GAF scores of 51 to 60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41 to 50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.  GAF scores of 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglect family, and is unable to work).  Id.  GAF scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or inability to function in almost all areas.  Id.  

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the Agency of Original Jurisdiction.  The instant appeal was initially certified to the Board in May 2014.  Therefore, the amended version of the Schedule for Rating Disabilities is not for application in the instant appeal.

The Veteran is currently seeking an initial rating in excess of 70 percent for his service-connected PTSD.  After careful review of the evidence, the Board finds that a rating in excess of 70 percent is not warranted.  

At a December 2009 VA examination, the Veteran reported his in-service combat-related stressors, his current mental health symptomatology and his current psychosocial status.  Upon objective evaluation, the December 2009 VA examiner found that the Veteran was cooperative, but irritable toward the examiner; appeared clean and able to maintain personal hygiene; had a hesitant speech, constricted affect, and agitated and depressed mood; was oriented to person, place, and time; had a circumstantial thought process and preoccupied thought content with ruminations; was easily distracted; had normal memory; had poor impulse control, but was not physically violent (i.e., lost his temper with his girlfriend, causing her to cry, when she spent the remainder of his money from groceries on small items, such as nail polish and magazines); understood the outcome of his behavior; displayed inappropriate behavior (i.e., got irritable and excessively angry from small slights, such as problems fixing car and retaliating onto inanimate objects); had no delusions, hallucinations, or obsessive or ritualistic behavior; and denied suicidal or homicidal thoughts.  The VA examiner diagnosed the Veteran with acute onset, now chronic, PTSD, assigned a GAF score of 50 and found that the Veteran's PTSD had signs and symptoms which resulted in deficiencies in judgment (i.e., frequent episodes of anger and irritability leading to intrusive thoughts of Iraq and/or destruction or property), thinking (i.e., inability to concentrate and maintain attention and episodes of excessive anger), family relations (i.e., feeling estranged and detached), mood (i.e., episodes of depression or remorse about incidents of Iraq or following angry outbursts, such as with his girlfriend) or school (i.e., inability to concentrate or maintain attention which was often precipitated by intrusive thoughts of Iraq).  

From January 2010 to April 2014, the Veteran's VA treatment records reflect continuous treatment for his PTSD symptoms as well as an opioid dependence.  The Veteran reported that he developed an addiction to opiates while he was in the military.  The Veteran attended a substance abuse treatment program and a peer support group for mental health counseling.  The Veteran also reported that he had two first offense DUI charges from 2010.  See December 2013 VA treatment record.  The Veteran was also hospitalized for opioid dependence or substance abuse in 2010.  See July 2010, August 2010, and October 2010 VA Report of Hospitalization.  The Veteran faced unemployment issues, homelessness, and financial difficulties.  The Veteran continued to report varying symptoms of depression, nightmares, flashbacks, difficulty sleeping, anxiety, mood swings, irritability, anger, hypervigilance, avoidance of crowds or other situations associated with war.  However, the Veteran continued to deny homicidal or suicidal ideation.  He did not have any hallucinations.

Throughout this period, the Veteran's GAF scores ranged from 30 to 60.  The lowest GAF scores occurred mostly during his attempts to detox and his inpatient treatment for drug abuse.  Most GAF scores ranged from 50 to 60 during his regular outpatient treatment.  

In October 2016, the Veteran was afforded a VA examination for his PTSD.  The Veteran reported that he was not married and had no children.  He had not worked since he got out of service due to psychiatric problems.  He was living on his own with his girlfriend. The Veteran had support from his girlfriend and family.  He had some legal problems and spent five months in jail.  He had a DUI back in 2009.  However, he drove to the VA examination.  He worked a lot around his house and yard getting his new house fixed.  The Veteran reported that he developed an addiction to opiates starting with Percocet in Iraq after his injuries.  He had been through two substance abuse treatment programs in 2010 and 2014.  The Veteran still had symptoms of PTSD despite being on medications.  The VA examiner reported that these symptoms included recurrent nightmares two or three times a week, flashbacks twice a week and intrusive thoughts and memories about Iraq daily.  He avoided watching war, combat, and military shows or violent shows and also avoided the news about war because it would bring back those symptoms.  Other symptoms included occasional depressed mood, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficulty establishing and maintaining work and social relationships, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The Veteran was very isolated, withdrawn, and avoided crowds and large groups.  When he had to be around people, he was hypervigilant, guarded, always watching his back and careful about what people might be doing around him.  He had some difficulty with interpersonal relationships being much distanced from others because of this hypervigilance and not trusting people.  The fact that the Veteran had never been married might be a factor in his being unable to complete relationships.  The Veteran had trouble sleeping every night of the week with frequent awakenings; he was only getting three to four hours of sleep and now was getting six to seven hours of interrupted sleep at night, but was still feeling tired in the morning and took naps.  The Veteran had an exaggerated startle response and had difficulty focusing and concentrating.  The Veteran also had a problem with irritability.  He used other drugs in the past, including sedatives, alcohol, and cocaine.  He used cannabis in his distant youth.  The Veteran found opiates to be helpful in decreasing his anxiety, depression, and agitation related to his combat exposure.  The Veteran had periods of depression occasionally, but it seemed to be much better.  He never had suicidal or psychotic symptoms.  

Upon mental status examination at the October 2016 VA examination, the Veteran appeared casually and neatly dressed.  He was attentive and cooperative, and was oriented to person, place, time, and situation.  His mood was very anxious and his affect was also anxious, but generally appropriate.  The VA examiner noted that there was no evidence of thought disorder, hallucinations, delusions, obsessive ritualistic behavior, panic attacks, inappropriate behavior, or homicidal ideation.  The Veteran seemed to be able to perform minimal personal hygiene and had reasonable control of his impulses except for his impulse to use substances.  It was noted that the Veteran had two hospitalizations for his substance abuse treatment.  The VA examiner also indicated that the Veteran endorsed PTSD symptoms inclusive of an occasionally depressed mood, suspiciousness, and chronic sleep impairment, which resulted in an inability to establish and maintain effective relationships. 

The October 2016 VA examiner diagnosed chronic PTSD and opiate use disorder, moderate, currently on maintenance therapy Suboxone, and opined that the Veteran's opioid dependence was aggravated by his PTSD as he was more likely than not using more opioids to manage his anxiety and agitation than just to treat his pain.  The VA examiner stated that he could not determine without speculation the Veteran's baseline level of opioid dependence.  The VA examiner reported that the Veteran's level of occupational impairment and psychosocial impairment was at a level of deficiency in all of those areas in that he had not worked since 2009, and had difficulty with maintaining relationships.  He was unable to maintain sobriety because of his opioid dependence, which affected his ability to function in other areas.  The VA examiner also noted that the Veteran had some social support from his girlfriend and family, and seemed to be independent of others to perform activities of daily living.  

After reviewing the foregoing evidence, the Board finds that for the entire appeal period, a rating in excess of 70 percent is not warranted.  The record does not indicate total occupational and social impairment due to symptoms of such a severity as described for a 100 percent evaluation for his PTSD.  The Veteran's symptoms for his PTSD included intrusive thoughts, nightmares, flashbacks, and depressed mood, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficulty establishing and maintaining work and social relationships, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Such symptoms are directly contemplated by the 70 percent rating currently assigned for the Veteran's PTSD.  Although the October 2016 VA examiner reported that the Veteran's level of occupational impairment and psychosocial impairment was at a level of deficiency in all areas in that the Veteran had not worked since 2009, had difficulty with maintaining relationships, and was unable to maintain even sobriety because of his opioid dependence, the VA examiner also concluded that the Veteran had some social support from his girlfriend and family, and seemed to be independent of others to perform activities of daily living. 

Also, throughout the appeal period, the Veteran did not have hallucinations or suicidal or homicidal ideation.  The Veteran maintained his personal hygiene and appearance.  Although the Veteran had periods of depression, he reported that it was getting better.  

As for the Veteran's DUI charges, the Board notes that this was not a frequent occurrence.  The Veteran stated that he was charged twice for driving under the influence.  Neither does the record show that the Veteran had an intent to hurt himself or others while driving under the influence.  Therefore, the Board finds that although the Veteran was in danger of hurting himself or others when he was driving while under the influence, this was not a persistent occurrence.  

Similarly, the Veteran's GAF scores for this period of time have ranged from 30 to 60.  Such scores are indicative of moderate to serious symptoms, and are contemplated by the 70 percent initial rating currently assigned.  These scores do not mandate the assignment of the next higher 100 percent evaluation, as the overall evidence (as discussed above) reflects that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's PTSD symptoms have been consistent with the 70 percent rating currently assigned for the entire relevant time period here on appeal.  The Board acknowledges that the Veteran was hospitalized due to his substance abuse; however, this hospitalization was not frequent.  Also, the Veteran was not totally occupationally and socially impaired as he maintained a relationship with his girlfriend, was capable of performing activities of daily living, did not have suicidal or homicidal ideations, and maintained minimal personal hygiene.  As was previously noted, the Veteran's PTSD symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 70 percent rating that is now assigned for the entire period here on appeal is appropriate. 

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 70 percent rating; the criteria for a higher 100 percent rating have not been shown.  

B.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The regulatory scheme allows for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are PTSD, rated at 70 percent from February 9, 2009; limitation of right knee extension associated with rupture of posterior cruciate ligament, and partial rupture lateral collateral ligament, patella femoral syndrome right knee, status post right knee internal derangement and instability, diagnostic arthroscopy, rated at 40 percent from October 1, 2012; headaches associated with degenerative disc disease of the cervical spine, rated at 30 percent from October 30, 2012; rupture of posterior cruciate ligament and partial rupture lateral collateral ligament, patella femoral syndrome right knee, status post right knee internal derangement and instability, diagnostic arthroscopy, rated at 10 percent from February 9, 2009, 100 percent from February 28, 2011, and 20 percent from October 1, 2012; left upper radiculopathy associated with degenerative disc disease of the cervical spine, rated at 20 percent from October 30, 2012; fracture to left index finger loss of movement, rated at 10 percent from February 2, 2009; degenerative disc disease of the cervical spine, rated at 10 percent from February 9, 2009; tinnitus, rated at 10 percent from December 7, 2009; and irritable bowel syndrome, rated at 10 percent from October 30, 2012.  The Veteran has also been awarded special monthly compensation under 38 U.S.C. § 1114, subsection (s) and 38 C.F.R. § 3.350(i) on account of rupture of posterior cruciate ligament, and partial rupture lateral collateral ligament, patella femoral syndrome right knee, status post right knee internal derangement and instability; diagnostic arthroscopy rated 100 percent and additional service-connected disability of PTSD, independently ratable at 60 percent or more from February 28, 2011, to October 1, 2012.  

As previously explained in the Introduction, the period from February 28, 2011, to October 1, 2012, is not for consideration herein.  Therefore, for the appeal period prior to February 28, 2011, and from October 1, 2012, the schedular rating requirements for a TDIU, under 38 U.S.C. § 4.16(a), are met.  However, finding that a Veteran meets the schedular requirements for a TDIU is not where the inquiry ends.  Instead, it must also be shown that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

At the outset, the Board notes that in March 2013 and December 2016, the Veteran was requested by letter to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  As the Veteran did not respond to either of those requests, the Board looks to the evidence of record to determine whether a TDIU rating is warranted.  Following a review of such evidence, the Board finds that it has not been shown that the Veteran is unable to secure or follow a substantially gainful occupation.  None of the Veteran's disabilities prevent him from being able to be employed.  

In reaching this conclusion, the Board considered a medical opinion that the Veteran submitted in December 2013 from his VA treating physician, Dr. E.C.J.  Dr. E.C.J. opined that the Veteran was not suitable for a desk job due to severe anxiety, PTSD, and an inability to use his hands on a computer due to a crush injury to his hand during his military service.  The Board also considered the findings from various VA examination reports which show that the Veteran's knee condition limits his standing and walking in that he is only able to stand for 3 to 8 hours, with only short rest periods, .  See December 2009 VA Knee examination.  He is also precluded from gainful physical occupations of lifting, loading, and having to pivot his head repetitively as a result of his cervical spine condition.  See September 2013 VA spine examination.  

Despite Dr. E.C.J.'s favorable medical opinion, as well as the above-noted limitations related to the Veteran's knee and cervical spine, it is not the opinion of the Board that the Veteran is precluded from securing or following a substantially gainful occupation.  In this regard, the competent evidence of record also shows that in September 2013, the Veteran was afforded VA examinations for his headaches, finger, and his hearing.  The VA examiner opined that the Veteran's tinnitus, headache condition, and left finger condition did not impact his ordinary conditions of daily living, including ability to work.  Furthermore, although the September 2013 VA examiner opined that the Veteran was precluded from physical occupations as a result of his cervical spine (as noted above), the examiner also found that his cervical spine did not preclude him from gainful sedentary occupations.

Finally, the record also shows that although the Veteran reported during his December 2009 VA PTSD examination that he had been unemployed since February 2009, he also explained it was due to him being a full-time college student.  During the Veteran's October 2016 VA PTSD examination, he reported that he worked a lot around his house and yard getting his new house fixed.  VA treatment records also reveal that in 2017, the Veteran reported that he was working as a construction worker.  

In conclusion, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  As shown above, the Veteran is able to perform activities of daily living, including driving and maintaining his personal hygiene.  He also during the appeal period attended college, performed physical labor around his house as recently as October 2016, and began working in construction in 2017.  

As the preponderance of evidence is against the Veteran's claim seeking a TDIU, there is no benefit of the doubt to be resolved.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  Accordingly, a TDIU is not warranted for the appeal period prior to February 28, 2011, and from October 1, 2012.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU for the appeal period prior to February 28, 2011, and from October 1, 2012, is denied.  



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


